Case 1:17-cr-00027-JPJ-PMS Document 153 Filed 04/24/19 Page 1 of 2 Pageid#: 374




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


    UNITED STATES OF AMERICA                      )
         PLAINTIFF                                )
                                                  )
    v.                                            ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                  )
    JOEL A. SMITHERS                              )
         DEFENDANT                                )

                                    MOTION TO SUPPRESS

           Comes Now the Defendant, Joel A. Smithers, by and through counsel and moves

    this Honorable Court, to exclude such evidence as stated below for the reason stated

    therein:

           1.   The Defendant has reason to believe that the Government intends to introduce

                evidence consisting of signed statements with the Health Professions

                Monitoring Program (hereafter “HPMP”) regarding the Defendant and the

                status of his license from August 2015 until May 3, 2016.

           2.   HPMP provides services to any and all healthcare professionals who may be

                suffering from a physical condition, mental disorder, or substance abuse issue.

                It is a regulatory agency but it does not have the power to issue or suspend a

                doctor’s medical license on its own. Such a suspension would have to come

                from the Department of Health Professions.

           3. Dr. Smithers was granted his license on August 20, 2015. His license was

                never suspended by the Department of Health Professions in Virginia during

                the time he wrote prescriptions covered in the indictment.
Case 1:17-cr-00027-JPJ-PMS Document 153 Filed 04/24/19 Page 2 of 2 Pageid#: 375



           4. Dr. Joel Smithers still holds a valid West Virginia license, which was granted

               to him on September 17, 2014 and his DEA privileges were never suspended

               during the period in question.

           5. Such evidence would be irrelevant and highly prejudicial, with little to no

               probative value in and should be excluded by Federal Rule of Evidence 403.

               It would also be extremely confusing and misleading to the jury.

           6. Furthermore, some of this evidence has already been suppressed by this court

               and failing to introduce documents not admissible while others are would only

               seek to confuse the jury.

           Wherefore, the Defendant, Joel A. Smithers, respectfully requests that such

    evidence should be suppressed and deemed inadmissible.

                                                  RESPECTUFLLY SUBMITTED

                                                  JOEL A. SMITHERS
                                                  BY COUNSEL

    BY:    /s/Don M. Williams, Jr.

    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com

                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 24th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.
                                           DON M. WILLIAMS, JR.
